 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   DAIL M. JORDAN,
                                                              Case No.: 2:18-cv-01450-NJK
12          Plaintiff(s),
                                                                           Order
13   v.
                                                                       [Docket No. 29]
14   C.C.A.N. FINANCIAL, INC, et al.,
15          Defendant(s).
16         Plaintiff filed initial disclosures on the public docket. Docket No. 29. Discovery-related
17 documents should not be filed unless ordered by the Court. See Local Rule 26-8; see also Fed. R.
18 Civ. P. 5(d)(1). No such order has been entered in this case. Accordingly, the Court STRIKES
19 the above referenced document, and instructs the parties to refrain from filing discovery documents
20 on the docket in the future absent a Court order that they do so.
21         IT IS SO ORDERED.
22         Dated: October 29, 2018
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
